Case 6:20-cr-00085-PGB-DCI Document 1 Filed 05/27/20 Page 1 of 4 PagelD 1

UNITED STATES DISTRICT COURT = 9) WAY 97 PR OU: 56
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

 

UNITED STATES OF AMERICA

V. CASE NO. 6:20-cr- A5- ORL- 40Dcy
18 U.S.C. § 1029(a)(3)

JORGE LUIS ARRONTE VALLADARES

INDICTMENT
The Grand Jury charges:
COUNT ONE
On or about October 25, 2019, in the Middle District of Florida, the
defendant,
JORGE LUIS ARRONTE VALLADARES,
did knowingly and with intent to defraud possess 15 or more counterfeit and
unauthorized access devices, as defined in 18 U.S.C. § 1029(e), that is, cards
and account numbers, and the offense affected interstate commerce.

In violation of 18 U.S.C. § 1029(a)(3) and (c)(1)(A)Q@).
Case 6:20-cr-00085-PGB-DCI Document 1 Filed 05/27/20 Page 2 of 4 PagelD 2

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 18
U.S.C. §§ 982(a)(2)(B) and 1029(c)(1)(C).

2. Upon conviction of a violation of 18 U.S.C. § 1029, the
defendant shall forfeit to the United States, pursuant to 18 U.S.C. § |
982(a)(2)(B), any property constituting, or derived from, proceeds the person
obtained directly or indirectly, as a result of such violation, and pursuant to 18
U.S.C. § 1029(c)(1)(C), any personal property used or intended to be used to
commit the offense.

3. If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a
third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value;

e. has been commingled with other property which

cannot be divided without difficulty;
Case 6:20-cr-00085-PGB-DCI Document 1 Filed 05/27/20 Page 3 of 4 PagelD 3

the United States shall be entitled to forfeiture of substitute property under the
provisions of 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. §§ 982(b)(1)

and 1029(c)(2).

A TRUE BILL,

Aig @V0

Foreperson

MARIA CHAPA LOPEZ
United States Attorney

 

Jexfpifer M. Hérrin
Assistant United sores Attorney

w: 1 XS SUK

Roger B. Handberg
Assistant United States Attorney
Chief, Orlando Division

 
Document 1 Filed 05/27/20 Page 4 of 4 PagelD 4

Case 6:20-cr-00085-PGB-DCI

 

 

 

 

$zs £98 OD

 

 

 

 

$ [reg
PTO
While )
“OZOT ‘AVL JO ACP LZ SI 9 uado UT polly
uosiado10 4 (\

 

 

 

(e(2)6ZOI § O'S BI ‘suONRIOIA

INYALLOIGNI

 

SHUVAV TIVA ALNOWEYV SINT dOuor

“SA
VOISHNYV AO SHLVIS CAHLINA AHL

 

UOISIATC] OPULTIQ
PLOT] JO IOLNSIC] aTPPIAL
LUNOO LOMALSIG SALVLS GALINA

 

‘ON

0g APIA
rpe-ddoO Wuod
